DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a nominal diameter of 100 or greater”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.
Claim 8 recites “a nominal diameter of 75 or less”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.
	Claims 12-14 recites “a nominal diameter of 100 or greater”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.
Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
Claims 7, 8 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a pipe retaining device comprising a retaining ring tightened and fixed to an outer peripheral surface of a joint pipe by reducing a diameter of a ring body having a C-shaped ring shape by tightening means; a pressing ring configured to press a packing against a receiving portion of a fitting body; and connecting means configured to connect the retaining ring and the pressing ring to the fitting body, wherein the retaining ring includes a pair of projecting pieces which are provided at both circumferential end portions of the ring body and each of which has a through hole through which the tightening means is caused to extend, a tooth portion which is provided on an inner side of the ring body and which bites into the joint pipe due to diameter reduction by the tightening means, and a plurality of retaining ring connecting portions which are arranged at appropriate intervals along a circumferential direction of the ring body and each of which has a retaining ring penetration portion through which the connecting means is caused to extend, the pressing ring includes a plurality of pressing ring connecting portions which face the plurality of retaining ring connecting portions in a pipe axis direction and each of which has a pressing ring through hole through which the connecting means is caused to extend, the connecting means includes first penetrating members each of which extends through a through hole of the fitting body and the pressing ring through hole, and second penetrating members each of which includes a connection portion extending through the retaining ring penetration portion and connected to the first penetrating member and a facing portion facing the retaining ring connecting portion in the pipe axis direction, the pipe retaining device includes an inclination mechanism configured to incline the retaining ring in the pipe axis direction with respect to a reference plane orthogonal to a central axis of the ring body, such that each circumferential end portion of the ring body is caused to be closer to the fitting body and a circumferential center portion of the ring body is moved away from the fitting body, when each retaining ring connecting portion and each facing portion come into contact with each other in a state where the diameter of the ring body is reduced by the tightening means, a first surface, facing the retaining ring connecting portion, of each facing portion is parallel to the reference plane, second surfaces, facing the facing portions, of the plurality of retaining ring connecting portions are located within the same inclined plane inclined in the pipe axis direction with respect to the reference plane, and an interval between the first surface and the inclined plane becomes larger from the circumferential end portions toward the circumferential center portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it illustrates the current state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679